Citation Nr: 0604899	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that denied service connection for PTSD; granted 
service connection for diabetes and assigned a 20 percent 
evaluation; increased the evaluation assigned to 
schizophrenia to 50 percent, effective November 2000; and 
denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  This case was previously before the Board in 
December 2003, at which time it was remanded for additional 
development of the record and to ensure due process.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  PTSD has not been demonstrated by the competent medical 
evidence of record.

2.  The veteran's schizophrenia is manifested by anger and 
anxiety.  There is no objective evidence of panic attacks or 
neglect of personal hygiene.

3.  The veteran's diabetes mellitus is controlled with 
medication, and does not result in the regulation of his 
activities.

4.  The veteran has been granted service connection for 
schizophrenia, undifferentiated type, evaluated as 50 percent 
disabling and for diabetes mellitus, evaluated as 20 percent 
disabling.  The combined schedular evaluation is 60 percent.

5.  The veteran has work experience as a pipe fitter and 
welder, and completed one year of college.

6.  His service-connected disabilities are not so severe as 
to prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2005).

2.  A rating in excess of 50 percent for schizophrenia, 
undifferentiated type, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30, Diagnostic Code 9204 (2005).

3.  An initial evaluation in excess of 20 percent for 
diabetes mellitus is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).

4.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in January 2003.  This letter informed the 
veteran of the information and evidence required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, personnel records, private 
and VA medical records, and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran was 
transferred to Walter Reed General Hospital in February 1969.  
It was reported that he had been in Vietnam for approximately 
six weeks before he was first placed in psychiatric channels.  
It was indicated that he was working as a gunner on an 
armored personnel carrier in Vietnam.  He claimed he had an 
inferiority complex when he first arrived in Vietnam.  He 
felt that other people were avoiding him and doing things 
that indicated he should be "left out."  He reported having 
some guilt feelings over his failure as an armored personnel 
carrier gunner, feeling that he left his buddies down.  
Following an examination, the diagnosis was schizophrenic 
reaction, acute, undifferentiated type, manifested by 
suspiciousness, ideas of reference, delusions of persecution, 
confusion and hypochondriasis.  

Personnel records show that among the medals the veteran 
received were the National Defense Service Medal and the 
Vietnam Service Medal.  His principal duty was general clerk.

The veteran was hospitalized by the VA from January to 
February 1970.  The diagnosis was schizophrenia, catatonic 
type.  

The veteran was afforded a number of psychiatric examinations 
by the VA from February 1972 to November 1975.  It was 
reported on the initial VA psychiatric examination that the 
veteran related that he "tenses up inside and sometimes I 
startle suddenly..."  He reported having occasional bad dreams 
during the April 1973 VA psychiatric examination.  He also 
maintained that loud noises irritated him.  The veteran 
described dreams, though not of combat, on the May 1974 
examination.  The diagnoses were schizophrenia, catatonic 
type, schizophrenia, paranoid type, and schizophrenia, 
chronic undifferentiated type.  

The veteran was hospitalized by the VA in November 2000.  He 
complained of depression and irritability.  He reported vague 
symptoms of PTSD.  It was noted that the veteran had been 
diagnosed with schizophrenia in service, but that he was not 
being treated for it and he acknowledged no psychotic 
symptoms since service.  The veteran acknowledged some 
symptoms of PTSD, but that it had not been diagnosed.  On 
mental status evaluation, the veteran was cooperative and 
friendly, with no abnormal movements.  His mood was depressed 
and angry.  Affect was appropriate.  His thought content was 
somewhat labile.  His speech was logical.  He denied symptoms 
of delusions and clear hallucinations.  He had suicidal 
thoughts and violent urges before admission, but denied 
desire or intent to act on them.  He was alert and oriented 
and the veteran's cognitive functions were intact.  

The veteran was evaluated for PTSD during the above 
hospitalization.  He stated that he had been the company 
clerk in Vietnam, and was detailed to perform perimeter guard 
duty on a limited basis.  He denied ever actively engaging in 
combat with the enemy or discharging his weapon as a result 
of guard duty.  He said he saw and heard shelling of outlying 
areas, including the compound at which he was stationed.  He 
described an incident in which he allegedly hid under the bed 
of a prostitute while it was also occupied by a member of the 
Viet Cong.  He claimed that he began to drink and use drugs 
after this incident.  He also asserted that on another 
occasion, he was ordered to police the surrounding area for 
loose beer cans.  He maintained that he came across a beer 
can with wires sticking out from it and he believed it to be 
a booby trap.  He denied reporting this suspected trap to 
anyone of authority and he denied knowing what happened to 
it.  Following a mental status evaluation, the assessments 
were alcohol dependence and to rule out PTSD.  The hospital 
discharge summary indicates that it was felt that the veteran 
did not meet the criteria for PTSD.  The Axis I diagnoses 
were substance-induced mood disorder, probably PTSD, and 
alcohol dependence.  

In a statement dated in November 2000, a VA physician related 
that the veteran was an in-patient and was being treated for 
PTSD and alcohol dependence.  

The veteran was hospitalized by the VA from December 2000 to 
January 2001.  On mental status evaluation, the veteran was 
oriented to three spheres and in contact with reality.  No 
hallucinations or delusions were reported.  There was no 
evidence of a thought disorder.  He displayed good insight 
and judgment.  His affect was appropriate.  There were no 
suicidal or homicidal ideations.  No impairment in memory or 
intellectual functioning was noted.  The Axis I diagnoses 
were alcohol dependence; cocaine dependence; marijuana abuse; 
schizophrenia, undifferentiated type; and PTSD.  The Global 
Assessment of Functioning score was 41.  

In a Statement in Support of Claim received in January 2001, 
the veteran related that while in Vietnam, he was temporarily 
assigned to the motor pool where he was placed in a security 
platoon.  He asserted that his primary responsibility was to 
ride guard each night in a tracked, armored vehicle to patrol 
the perimeter.  He claimed that he was always under an 
inordinate amount of stress in watching for enemy troops 
since the base was stocked with ammunition and explosives.  
He asserted that he witnessed an accident involving munitions 
in which two servicemen were killed.  He argued that this 
occurred around November 1968 and that he suffered a 
breakdown and was treated at the base hospital and then taken 
to another hospital facility.

The veteran was afforded a VA psychiatric examination in 
January 2001.  The claims folder was reviewed.  Following a 
mental status evaluation, the Axis I diagnosis was 
schizophrenic disorder, residual.  The Global Assessment of 
Functioning score was 70-80.  

A VA general medical examination was also conducted in 
January 2001.  It was reported that the veteran had last 
worked as a plumber in November 1999, and apparently stopped 
due to aches and pains.  Following an examination, the 
diagnoses were hypertension, hypertensive heart disease, 
arthritis of the left shoulder, right middle finger strain 
and chronic left knee pain.  The examiner commented that 
although the veteran could not perform work requiring heavy 
lifting (more than ten pounds), he could perform desk type 
work and, therefore, he was not unemployable.

The veteran was again hospitalized by the VA in March 2001.  
He was admitted from the emergency room in diabetic 
ketoacidosis.  The pertinent diagnoses were diabetes, type II 
and PTSD.  

VA outpatient treatment records disclose that the veteran was 
seen in March 2001 and reported that he felt that his life 
had deteriorated in 1986 when he was arrested for driving 
under the influence and beaten by police.  He had continued 
to abuse drugs and alcohol since that time.  The Axis I 
diagnoses were adjustment disorder with depressed mood; PTSD; 
and alcohol and cocaine dependence in early, full remission 
in a controlled environment.  The Axis II diagnosis was 
personality disorder, not otherwise specified.  The Global 
Assessment of Functioning score was 45.  It was noted that 
while the veteran was diagnosed as schizophrenic in service, 
there was no clinical evidence to support that diagnosis.  

The veteran's application for a total rating based on 
individual unemployability due to service-connected 
disability was received in June 2001.  He reported work 
experience as a pipe fitter and welder and stated that he had 
last worked on a full-time basis in November 1999.  He stated 
that he had completed one year of college.  

A VA psychiatric examination was conducted in July 2001.  The 
examiner noted that he reviewed the claims folder.  The 
veteran reported that he had a short attention span, sleep 
problems, that he was angry and had problems with his temper.  
He noted that he was on medication for diabetes.  On mental 
status evaluation, the veteran was alert and oriented.  His 
speech was normal, but his thoughts were disorganized.  He 
tended to be tangential and seemed to be suspicious and 
angry.  He did not describe any recurrent recollections of 
any specific traumatic events.  He denied suicidal or 
homicidal ideation, plans or impulses.  His general fund of 
knowledge was very limited.  His memory was intact to recent 
and remote events.  The veteran had very limited insight into 
his psychiatric problem.  The diagnosis was schizophrenia, 
chronic undifferentiated type.  The Global Assessment of 
Functioning score was 41.  With respect to PTSD, the examiner 
commented that he had specifically inquired about possible 
symptoms, but the veteran did not report any particular 
stressors in Vietnam, as he had primarily worked as a clerk.  
He presented no strong evidence to support the existence of 
such a diagnosis.  

The veteran was also afforded a VA examination for diabetes 
mellitus in July 2001.  It was noted that the veteran had 
never been hospitalized for diabetes, and that his chemsticks 
were well-controlled.  The diagnoses were substance abuse and 
non-insulin dependent diabetes mellitus, mild.  It was 
reported that no diabetic complications were found.  

Of record is an October 2002 determination of the Social 
Security Administration that the veteran was disabled 
beginning September 2000.  It was reported that the veteran's 
severe impairments consisted of degenerative joint disease of 
the left knee and shoulder and depression.  A September 2001 
report from a private psychologist is included with the 
Social Security Administration decision.  The veteran stated 
that he did nothing because of his knee and shoulder pain.  
He also indicated that his vision was poor.  On mental status 
evaluation, the veteran was cooperative, but needed a lot of 
prodding to get information.  He said his sleep was poor due 
to numbness of the extremities.  His appetite was good.  He 
denied hallucinations or paranoia.  His mood was elated and 
his affect labile.  His speech was coherent and clear.  No 
loose associations or tangential thinking was noted.  He was 
fully oriented.  The diagnostic impression was bipolar 
disorder.  The Global Assessment of Functioning score was 55.  

VA outpatient treatment records dated from 2001 to 2005 have 
been associated with the claims folder.  In December 2001, a 
VA physician wrote that he had been treating the veteran 
since March of that year.  He noted that the veteran had been 
diagnosed with schizophrenia in service, but that he had not 
seen any symptoms of that disease and wondered if he might 
have had an affective disorder.  He added that since he began 
to see him, the veteran had symptoms of depression that 
required treatment with medication.  He noted that the 
veteran had problems with anger management, diabetes and 
glaucoma.  The physician further indicated that the veteran 
walked with a cane because of pain in his knees.  He 
concluded that due to all these problems, the veteran had 
been unable to work since November 1999.  It was noted in 
June 2003 that the veteran diabetes mellitus was controlled.  
The veteran was seen for diabetic foot care in April 2005.  
It was reported that he had a past medical history of 
diabetes mellitus without complications. 

The veteran was again afforded a VA psychiatric examination 
in June 2005.  The examiner noted that he reviewed the claims 
folder.  On mental status evaluation, the veteran was alert 
and oriented times four.  He was partially cooperative and 
superficially friendly.  He was evasive and defensive.  He 
was angry and tense, and refused to elaborate his responses.  
He stated that he had anxiety all the time.  He claimed that 
he had paranoid ideations all the time.  He denied suicidal 
or homicidal ideation, and his cognitive functions seemed to 
be grossly intact.  The Axis I diagnoses were multiple 
psychotic episodes, by history, in full remission; 
polysubstance dependence, by history, early recovery; and 
adjustment disorder with mixed emotional features.  The Axis 
II diagnosis was severe personality disorder, not otherwise 
specified.  The Global Assessment of Functioning score was 
50, due to a combination of Axis I and Axis II.  The examiner 
commented that he did not identify any positive or negative 
residual symptoms of schizophrenia.  He added that the 
veteran demonstrated no more than mild to moderate degree of 
limitation in daily life activities.  

A VA general medical examination was also conducted in June 
2005.  It was noted that an interim history indicated no 
progression of diabetes.  It was reported that the veteran's 
diabetes had been well controlled with various hypoglycemic 
agents, and that he had no further complications.  The 
pertinent diagnosis was diabetes, without progression and not 
precluding employment.  It was also indicated that the 
veteran had severe osteoarthritis of the left shoulder that 
precluded employment, as well as osteoarthritis of the left 
knee.  

Service connection is in effect for schizophrenia, 
undifferentiated type, evaluated as 50 percent disabling; and 
for diabetes mellitus, evaluated as 20 percent disabling.  
The combined schedular evaluation is 60 percent.  

Analysis 

	I.  Service connection for PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

As noted above, the veteran has described several stressors.  
Two of his claimed stressors are incapable of being verified.  
The other is that he alleged that he witnessed an accident in 
which two servicemen were killed.  The Board notes that PTSD 
was diagnosed following the VA hospital from December 2000 to 
January 2001 and on a VA outpatient visit in March 2001.  In 
this regard, however, the Board emphasizes that when he was 
specifically evaluated for PTSD during the VA hospital in 
November 2000, it was concluded that he did not meet the 
criteria for it.  The Board also points out that following 
the July 2001 VA psychiatric examination, the examiner 
related that he had asked the veteran about symptoms of PTSD, 
but the veteran failed to report any stressors in Vietnam, 
indicating he had primarily worked as a clerk.  The examiner 
added that the veteran presented no strong evidence to 
support such a diagnosis.  Similarly, following the most 
recent VA psychiatric examination in June 2005, there was no 
diagnosis of PTSD.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has PTSD are neither competent nor probative of the 
issue in question.  The Board concludes that the medical 
findings are of greater probative value than the veteran's 
statements concerning the existence of PTSD.  While there are 
a few references to PTSD in the medical records, when 
considered with the record as a whole, they are insufficient 
to establish a definitive diagnosis of PTSD.  They were not 
based on a review of service medical records or the claims 
folder.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there is 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  

	II.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Schizophrenia

General Rating Formula for Psychoneurotic Disorders:                     

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9204.  

The veteran asserts that a higher rating should be assigned 
for his service-connected psychiatric disability.  The record 
includes several VA hospital reports, outpatient treatment 
and reports of VA psychiatric examinations.  The Board points 
out that when he was hospitalized by the VA in November 2000, 
the veteran specifically indicated that he had not 
experienced any psychotic symptoms since his discharge from 
service.  He did acknowledge having suicidal thoughts prior 
to the hospitalization.  Following the VA psychiatric 
examination in January 2001, the diagnosis was residual 
schizophrenic disorder.  The Global Assessment of Functioning 
score was 70-80.  It is significant to note that when he was 
seen by the VA in March 2001, the examiner indicated that 
there was no evidence to support a current diagnosis of 
schizophrenia.  Similarly, following the most recent VA 
psychiatric examination in June 2005, the examiner commented 
that he saw no symptoms of schizophrenia.  He indicated that 
the veteran had had multiple psychotic symptoms, but that it 
was in full remission.  

The Board concedes that the July 2001 VA psychiatric 
examination demonstrated that the veteran had limited insight 
and had anger problems, but he was fully oriented and denied 
suicidal or homicidal ideation.  The diagnosis was 
schizophrenia, and the Global Assessment of Functioning score 
was 41.  

The fact remains that there is no clinical evidence that the 
veteran's service-connected psychiatric disability has 
resulted in continuous panic attacks or depression, neglect 
of personal appearance and hygiene or obsessional rituals.  
Moreover, the recent reports reflect no suggestion of 
suicidal ideation.  The Court has held that GAF scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores 
ranging from 81 to 90 reflect absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, with no 
more than everyday problems or concerns (e.g., an occasional 
argument with family members).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his service-connected 
psychiatric disability.  In contrast, the Board concludes 
that the medical findings are of greater probative value and 
fail to establish that a rating in excess of 50 percent is 
warranted.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
increased rating for schizophrenia.  

B.  Diabetes mellitus 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for diabetes mellitus, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent evaluation may be assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  Compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

The veteran asserts that an initial evaluation in excess of 
20 percent is warranted for diabetes mellitus.  Although it 
is clear that the veteran is on medication for it, there is 
no indication in the record that the veteran's diabetes 
requires that his activities be regulated, as is required for 
a higher rating.  The medical evidence in the claims folder 
shows that his diabetes is without complications and has not 
progressed.  The Board concludes, accordingly, that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his diabetes.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for diabetes 
mellitus.  

      III.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  We further note that the Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes if difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a) (1995).  Van Hoose v. 
Brown, 4 Vet. App. at 363.

As noted above, the combined schedular evaluation of the 
veteran's service-connected disabilities is 60 percent.  In 
Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due to his service-connected disabilities.  

There is no clinical evidence in the record that the veteran 
is unable to work solely as a result of his service-connected 
disabilities.  In this regard, the Board acknowledges that a 
VA physician stated in December 2001 that the veteran was 
unable to work.  The fact remains, however, that while he 
referred to the veteran's depression and diabetes, he also 
mentioned glaucoma and bilateral knee pain.  Finally, it is 
significant to observe that following the most recent VA 
examination, conducted in June 2005, the examiner concluded 
that the veteran's diabetes did not preclude employment.  He 
did say that the veteran's osteoarthritis of the left 
shoulder disability precluded employment.  Although the 
Social Security Administration has determined that the 
veteran is unable to work, it must be emphasized that this 
decision explicitly took into account both service-connected 
disabilities and non-service-connected disabilities.  The 
Board may only consider disabilities for which service 
connection has been established.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  In this 
regard, there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disabilities.  The Board finds that the 
medical evidence of record is of greater probative value than 
the statements of the veteran.  Thus, the preponderance of 
the evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disability.  




ORDER

Service connection for PTSD is denied.

An evaluation in excess of 50 percent for schizophrenia, 
undifferentiated type, is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


